Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 07/27/2022 
This application is a CON of 16/389,052 now a PAT 11,037,975 which is a CON of 15/910,274 now a PAT 10,332,924 which is a CON of 15/621,871 now a PAT 9,941,318 which is a CON of 14/773,820 now a PAT 9,728,568
The application has a Foreign Priority date of 03/18/2013
Claims 1-20 have been cancelled
Claims 21 and 37 are independent
Claims 21-40 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 07/27/2022, with respect to 35 USC §102 and §103 rejections have been fully considered and are persuasive.  Since the previously rejected claims 1-20 have been cancelled, all rejections and objections to those claims have been withdrawn and their arguments  are therefore now moot.
The Double patenting rejections on claims 1-20 have also been withdrawn.  In view of the amendments filed on 07/27/2022, new claims 21, 23-40 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20, of U.S. Patent Number 11,037,975 B2 and a detailed explanation is provided in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16, of U.S. Patent Number 9,728,568 B2, 1-22, of U.S. Patent Number 9,941,318 B2, 1-20, of U.S. Patent Number 10,332,924 B2, and 1-20, of U.S. Patent Number 11,037,975 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

21. Application: A package, comprising:
1. Patent 11,037,975 B2: A package, comprising:
a semiconductor substrate;
a semiconductor substrate;
a color filter layer at a light-incident side of the semiconductor substrate;
a color filter layer at a light-incident side of the semiconductor substrate;
a transparent substrate disposed above a light incident side of the color filter layer;
a transparent substrate disposed above a light incident side of the color filter layer;
a plurality of photoelectric conversion regions located in the semiconductor substrate;
a plurality of photoelectric conversion regions located in the semiconductor substrate;
a microlens layer, wherein the microlens layer is between the color filter layer and the transparent substrate, and wherein the microlens layer includes a plurality of microlenses; and
a microlens layer, wherein the microlens layer is between the color filter layer and the transparent substrate, and wherein the microlens layer includes a plurality of microlenses; and
a resin layer between at least some of the microlenses of the microlens layer and the transparent substrate, wherein the photoelectric conversion regions are included in an effective photosensitive region of the package,
a resin layer between at least some of the microlenses of the microlens layer and the transparent substrate, wherein the photoelectric conversion regions are included in an effective photosensitive region of the package,
wherein each of the photoelectric conversion regions is associated with one of the microlenses of the microlens layer, wherein at least some of the microlenses of the microlens layer are in an effective photosensitive region-surrounding region that is outside of the effective photosensitive region of the package, and
wherein each of the photoelectric conversion regions is associated with one of the microlenses of the microlens layer, wherein at least some of the microlenses of the microlens layer are in an effective photosensitive region-surrounding region that is outside of the effective photosensitive region of the package, and
wherein at least one of the microlenses in the effective photosensitive region-surrounding region has a same size and a same shape as at least one of the microlenses in the effective photosensitive region.
wherein each of the plurality of microlenses has a same size and same shape.


23. Application: wherein the resin layer is between at least the microlenses of the microlens layer that are outside of the effective photosensitive region of the package and the transparent substrate.
2. Patent 11,037,975 B2: wherein the resin layer is between at least the microlenses of the microlens layer that are outside of the effective photosensitive region of the package and the transparent substrate.



24. Application: further comprising a first material layer, wherein the first material layer extends between the microlens layer and the color filter layer.
3. Patent 11,037,975 B2: further comprising a first material layer, wherein the first material layer extends between the microlens layer and the color filter layer.



25. Application: wherein the first material layer extends across the effective photosensitive region of the package.
4. Patent 11,037,975 B2: wherein the first material layer extends across the effective photosensitive region of the package.



26. Application: wherein the first material layer extends across the effective photosensitive region-surrounding region.
5. Patent 11,037,975 B2: wherein the first material layer extends across the effective photosensitive region-surrounding region.



27. Application: wherein the first material layer extends across an end portion outside of the effective photosensitive region-surrounding region.
6. Patent 11,037,975 B2:  wherein the first material layer extends across an end portion outside of the effective photosensitive region-surrounding region.



28. Application: wherein the first material layer is an organic material layer.
7. Patent 11,037,975 B2: wherein the first material layer is an organic material layer.



29. Application: wherein the transparent substrate is a light transmitting plate.
8. Patent 11,037,975 B2: wherein the transparent substrate is a light transmitting plate.



30. Application: further comprising a protective film between the transparent substrate and the microlens layer.
10. Patent 11,037,975 B2: wherein the semiconductor is a back-illuminated image sensor.



31. Application: further comprising an interconnection layer, wherein the plurality of photoelectric conversion regions are in a layer that is between the interconnection layer and the color filter layer.
11. Patent 11,037,975 B2: wherein the semiconductor device is a front-illuminated image sensor.



32. Application: further comprising: a silicon oxide film located at a light-incident side of the semiconductor substrate.
10. Patent 11,037,975 B2: wherein the semiconductor is a back-illuminated image sensor.



33. Application: further comprising: a light-shielding film located above the silicon oxide film.
11. Patent 11,037,975 B2: wherein the semiconductor device is a front-illuminated image sensor.



34. Application: further comprising: a support substrate at a side of the semiconductor substrate that is opposite to the light- incident side of the semiconductor substrate.
11. Patent 11,037,975 B2: wherein the semiconductor device is a front-illuminated image sensor.



35. Application: further comprising: a wiring layer between the semiconductor substrate and the support substrate.
10. Patent 11,037,975 B2: wherein the semiconductor is a back-illuminated image sensor.



36. Application: wherein the package is a chip-size package.
11. Patent 11,037,975 B2: wherein the semiconductor device is a front-illuminated image sensor.


Claim 37-40 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, of U.S. Patent Number 9,728,568 B2, 1-22, of U.S. Patent Number 9,941,318 B2, 1-20, of U.S. Patent Number 10,332,924 B2, and 1-20, of U.S. Patent Number 11,037,975 B2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “wherein an edge point of the transparent substrate is coincident with an outer edge point of the package”.  Neither has the “edge point” of the transparent substrate (which is the organic layer 219 in Fig 2) has been defined nor has the “outer edge point” of the package been defined.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner has reviewed the specification and there is no reference to the above claim language.  If the applicant is of the opinion that the written description of the specification already implicitly or inherently discloses this terminology, the applicant is requested to clarify the record by stating on the record what the corresponding structure, material, or acts which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein an edge point of the transparent substrate is coincident with an outer edge point of the package”.  Neither has the “edge point” of the transparent substrate (which is the organic layer 219 in Fig 2) has been defined nor has the “outer edge point” of the package been defined.  The meaning of the claim limitations that include the phrase “edge point” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand which edge is being claimed.  No guidance is provided either in the specification nor clearly defined in the claim. Therefor the claim is "indefinite".  See MPEP 2173.05(g) for more information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        August 8, 2022